Citation Nr: 1621994	
Decision Date: 06/01/16    Archive Date: 06/13/16

DOCKET NO.  13-22 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, major depressive disorder, and anxiety disorder.

2.  Entitlement to service connection for diverticulitis.


REPRESENTATION

Veteran represented by:	Penelope E. Gronbeck, Attorney


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1961 to July 1961 and from October 1961 to August 1962.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from the December 2008 and April 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  Jurisdiction resides with the Providence, Rhode Island RO.  

The Veteran testified before the undersigned at a May 2015 Travel Board hearing, the transcript of which is included in the record. 

In January 2016, the Veteran's representative requested that the Veteran be afforded another hearing before a Veterans Law Judge by videoconference.  However, as noted above, the Veteran was already afforded a hearing in May 2015 with regard to the issues listed above.  The Veteran's attorney was present at the hearing in May 2015.  While the Veteran has a right to a hearing on appeal under 38 C.F.R. 
§ 20.700(a), as the Veteran has already had a hearing before the undersigned, the request for another hearing is denied.

Although the Veteran's psychiatric claim specifically claimed only service connection for PTSD, other psychiatric disorders have been raised by the record.  In Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the United States Court of Appeals for Veterans Claims (Court) held that the scope of a mental health disability claim includes any mental disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record.  In consideration of this holding and the other diagnosis of record (depressive disorder and anxiety disorder), the Board has recharacterized the claim as reflected on the title page.  

The Veteran's claim for service connection for diverticulitis was initially denied in a February 1981 rating decision.  The record does not show that the Veteran was provided notice of the rating decision.  In a July 2010 RO document titled "Flash," it was noted that there was no evidence that Veteran was ever notified of rating decision dated February 19, 1981 which was the first rating to formally deny service connection for diverticulitis.  During the May 2015 Board hearing, the Veteran's representative also noted that the Veteran did not appear to have received notice of the 1981 rating decision. 

A determination on a claim by the agency of original jurisdiction (AOJ) becomes final one year after the date that the AOJ mailed notice of the determination to the claimant unless the claimant files a notice of disagreement to appeal the determination within the one-year period.  38 C.F.R §§ 20.302, 20.1103 (2015).  VA regulations define "notice" as "written notice sent to a claimant or payee at his or her latest address of record."  38 C.F.R § 3.1(q) (2015).  The AOJ must properly notify the Veteran of the determination in order for the determination to become final.  As VA did not properly notify the Veteran of the February 1981 rating decision, the prior denial of service connection for diverticulitis did not become final.  As such, there is no need to discuss the requirements to reopen the previously denied claim at this time. 

This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

In the September 2015 Board remand, the Board found that a medical opinion was necessary to determine the nature and etiology of any psychiatric disorder, to include whether they pre-existed service entrance.  The Veteran was afforded an examination in October 2015, and the examiner noted the Veteran has a diagnosis of PTSD and a diagnosis of major depressive disorder, but used the incorrect "as likely as not" standard in determining whether the Veteran's psychiatric disorders pre-existed service entrance, instead of the applicable "clear and unmistakable evidence" standard necessary to satisfy the legal criteria in this case.  Therefore, upon remand, the Veteran should be afforded an addendum opinion using the proper legal standard.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where remand orders of the Board are not followed, the Board errs as a matter of law when failing to ensure compliance).

Next, the October 2015 VA examiner noted that the Veteran's diverticulitis was less likely than not related to service in part because the records indicate a formal diagnosis in 1979, but otherwise only show a sigmoidoscopic exam in the early 1970's demonstrating bleeding; therefore, the examiner could not attribute diverticulitis to service.  However it appears that the examiner did not consider the Miriam Hospital records, in which the Veteran stated multiple times in 1979 that he had been treated for the past fifteen years for ulcerative colitis.  In records dated July 1979, a clinician opined that "If this man did have ulcerative colitis which had been active for this period of 15 years, he would obviously be a candidate for a total proctocolectomy.  However, I do not feel that he has had this active process but might well have had intermittent diverticulitis of his left descending colon."  Therefore, upon remand, the Veteran should be afforded an addendum opinion addressing these treatment records and the clinician's opinion regarding the possibility that the Veteran had intermittent diverticulitis prior to 1979.  See Stegall, supra.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Return the claims to the examiner that conducted the October 2015 psychiatric examination to obtain an addendum to their opinion.  If unavailable, schedule the Veteran for a new VA examination by an appropriate medical professional for the purpose of ascertaining the current nature and likely etiology of any acquired psychiatric disorder.  The electronic claims folder and a copy of this Remand should be made available to the medical professional.  The examiner must review the record, giving particular attention to the service treatment records, lay assertions, and the pertinent medical evidence.  A notation to the effect that this record review took place shall be included in the report of the examiner.  The examiner should state the following:

(a)  List all of the Veteran's current psychiatric disorders.  

(b)  For each diagnosis, is there clear and unmistakable evidence (obvious, manifest, and undebatable) that the Veteran's currently diagnosed psychiatric disorders, pre-existed service entrance?  Please use this specific language in your answer.

(c)  If so, is there clear and unmistakable evidence (obvious, manifest, and undebatable) that the Veteran's pre-existing psychiatric disorder WAS NOT aggravated during service (i.e., did not undergo an increase in disability during service beyond the natural progress of the disability.)  Please use this specific language in your answer.

(d)  If it is determined that the Veteran's psychiatric disorder did not pre-exist service entrance, is it at least as likely as not (i.e., 50 percent or greater probability) that any psychiatric disorder was incurred in service or is otherwise etiologically related to service.

The VA examiner is requested to provide a rationale for any opinion provided.

2.  Return the claims to the examiner that conducted the October 2015 examination regarding diverticulitis to obtain an addendum to their opinion.  If unavailable, schedule the Veteran for a new VA examination by an appropriate medical professional for the purpose of ascertaining the current nature and likely etiology of his diverticulitis.  The electronic claims folder and a copy of this Remand should be made available to the medical professional.  The examiner must review the record, giving particular attention to the service treatment records, lay assertions, and the pertinent medical evidence.  

The examiner should state whether it is at least as likely as not (i.e., 50 percent or greater probability) that diverticulitis was incurred in service or is otherwise etiologically related to service.

In doing so, the examiner should address:

(i)  the Veteran's lay statements from 1979 treatment records in which he stated multiple times he had been treated for the past fifteen years for ulcerative colitis; and 

(ii) the records dated July 1979, in which a clinician opined that "If this man did have ulcerative colitis which had been active for this period of 15 years, he would obviously be a candidate for a total proctocolectomy.  However, I do not feel that he has had this active process but might well have had intermittent diverticulitis of his left descending colon."

3.  After completing the requested action, and any additional notification and/or development warranted, the RO must readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, furnish the Veteran and his representative a supplemental statement of the case (SSOC) and afford an appropriate time period for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


